In an action by a wife for a separation, the appeal is from so much of an order granting her motion for temporary alimony as limits said alimony to $45 a week. Order modified by striking from the second ordering paragraph the figure “ $45.00 ” and by substituting therefor the figure “ $75.00 ”. As so modified, order insofar as appealed from affirmed, with $10 costs and disbursements to appellant. The facts do not warrant an award of temporary alimony of less than $75 a week. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.